DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation [(CF2)m1O-], wherein m1 is an integer of 2 or more, but claim 1 from which it depends contains the limitation *-(CF2)nO-*, wherein n is an integer of 1 to 10; so it would have been unclear to one of ordinary skill in the art at the time of invention what chemical structure is being claimed since the possible values of n are not equal to the possible values of m1. 
Claim 9 contains the limitation [(CF2)m1O-], wherein m1 is an integer of 2 or more, but claim 8 from which it depends contains the limitation *-(CF2)nO-*, wherein n is an integer of 1 to 10; so it would have been unclear to one of ordinary skill in the art at 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 contains the limitation [(CF2)m1O-], wherein m1 is an integer of 2 or more, but claim 1 from which it depends contains the limitation *-(CF2)nO-*, wherein n is an integer of 1 to 10; since the possible values of n are not equal to the possible values of m1, Claim 2 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 contains the limitation [(CF2)m1O-], wherein m1 is an integer of 2 or more, but claim 8 from which it depends contains the limitation *-(CF2)nO-*, wherein n is an integer of 1 to 10; since the possible values of n are not equal to the possible values of m1, Claim 9 is rejected as being of improper dependent form for failing to .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-8, and 10-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 8, and 22, while it is known in the prior art, e.g., Kanega et al (US 2009/0247691 A1) to use CF2 linking groups in forming coatings and/or films for use on displays or glass substrates (e.g., antireflection films) (para 118); nothing in the prior art would have suggested or rendered obvious to one of ordinary skill in the art at the time of invention the coating or film forming composition of the instant claims. Specifically, but not necessarily limited to, a coating or film comprising a first material and a second material, wherein the first material includes a linking group represented by Chemical Formula 1 between two terminal ends of the first material, where one terminal end of the two terminal ends of the first material is a trifluoroalkoxy group, and another terminal end of the two terminal ends of the first material is a silane group, wherein the second material includes an oxyalkylene group or a *-NH-* linking group between two terminal ends of the second material, where one terminal end of the two terminal ends of the second material is an alkoxy group or an amino group, and another terminal end of the two terminal ends of the second material is a silane group, and wherein the first material is included in the surface coating material in an amount of less than or equal to about 5 mol% relative to a total amount (100 mol%) of the first material and the second material in the surface coating material,
[Chemical Formula 1]
*-(CF2)nO-*
wherein, in Chemical Formula 1,
n is an integer of 1 to 10.
Regarding claims 3-7 and 21, these claims directly or indirectly depend upon claim 1.
Regarding claims 10-20, these claims directly or indirectly depend upon claim 8.
Regarding claims 23-26, these claims directly or indirectly depend upon claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783